DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objection has been overcome by applicant’s amendment and the objection is removed.

Allowable Subject Matter
Claims 1-17 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A wire management kit comprising: a plurality of cord covers packaged to form the wire management kit; each of the cord covers having a front lid, first side wall, second side wall and rear wall; the front lid having one end coupled or integral with the first side wall; a cavity formed between the first side wall, the second side wall and the rear wall; the front lid removably engaging the second side wall; wherein each of the cord covers is configured for receiving one or more cords by flexing the second side wall to release the front lid to insert the cord into the cavity and each of the cord covers having a predetermined length, the predetermined length of at least one of the cord covers being different than the predetermined length of at least another of the cord covers and wherein the various predetermined lengths being configured to cover corresponding various arrangements of the one or more cords.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 11 with the allowable feature being:” A plurality of cord covers; each of the cord covers having a front lid, first side wall, second side wall and rear wall; the first side wall and the second side wall extending from the rear wall; the front lid having one end coupled or integral with the first side wall; a cavity formed between the first side wall, the second side wall and the rear wall; and a connector, the connector configured for connecting a first cord cover to a second cord cover, wherein each of the cord covers is configured for receiving one or more cords by flexing the second side wall to release the front lid to insert the cord into the cavity and each of the cord covers having a predetermined length and wherein the connector comprises a front wall coupled or integral with a first side wall and a second side wall, a first rib extends along a portion of the first side wall from a first end, a second rib extends along a portion of the first side wall from a second end, a third rib extends along a portion of the second side wall from a first end and a fourth rib extends along portion of the second side wall from second end, a stop rib formed on a bottom surface of the front wall, the stop rib extends laterally between the first side wall the second side wall , the first and second ribs being received in an indentation in the first and second side wall of a first cord cover and the third and fourth ribs being received in an indentation in the first and second side wall of a second cord cover.”
Therefore, claim 11 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 13 with the allowable feature being:” A plurality of cord covers; each of the cord covers having a front lid, first side wall, second side wall and rear wall; the first side wall and the second side wall extending from the rear wall; the front lid having one end coupled or integral with the first side wall; a cavity formed between the first side wall, the second side wall and the rear wall; the front lid removably engaging the second side wall; and a curved connector, the curved connector configured for connecting a first cord cover to a second cord cover, wherein each of the cord covers is configured for receiving one or more cords by flexing the second side wall to release the front lid to insert the cord into the cavity and each of the cord covers having a predetermined length, wherein the curved connector comprises a front wall coupled or integral with an inner side wall and an outer side wall, a first rib extends along a portion of the inner side wall from a first end, a second rib extends along a portion of the inner side wall from a second end, a third rib extends along a portion of the outer side wall from a first end and a fourth rib extends along portion of the outer side wall from second end, a stop rib formed on a bottom surface of the front wall, a first stop rib extends laterally between the inner side wall the outer side wall adjacent the first and second ribs, a second stop rib extends laterally between the inner side wall the outer side wall adjacent the third and fourth ribs, the first and second ribs being received in an indentation in the first and second side wall of a first cord cover and the third and fourth ribs being received in an indentation in the first and second side wall of a second cord cover.”
Therefore, claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 15 with the allowable feature being: A plurality of cord covers; each of the cord covers having a front lid, first side wall, second side wall and rear wall; the first side wall and the second side wall extending from the rear wall; the front lid having one end coupled or integral with the first side wall; a cavity formed between the first side wall, the second side wall and the rear wall; the front lid removably engaging the second side wall; and an angled connector, the angled connector configured for connecting a first cord cover to a second cord cover, wherein each of the cord covers is configured for receiving one or more cords by flexing the second side wall to release the front lid to insert the cord into the cavity and each of the cord covers having a predetermined length, wherein the angled connector front wall coupled or integral with first side wall and second side wall, a first rib extends along a portion of the first outer edge of the first side wall a second rib extends along a porting of the second outer edge of the first side wall, a third rib extends along a portion of a first outer edge of the second side wall and a fourth rib extends along a portion of a second outer edge of the second side wall, the first and second ribs being received in an indentation in the first and second side wall of a first cord cover and the third and fourth ribs being received in an indentation in the first and second side wall of a second cord cover.”
Therefore, claim 15 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 17 with the allowable feature being:” A plurality of cord covers; each of the cord covers having a front lid, first side wall, second side wall and rear wall; the first side wall and the second side wall extending from the rear wall; the front lid having one end coupled or integral with the first side wall; a cavity formed between the first side wall, the second side wall and the rear wall; the front lid removably engaging the second side wall; and a T shaped connector, the T shaped connector configured for connecting a first cord cover, a second cord cover and a third cord cover, wherein each of the cord covers is configured for receiving one or more cords by flexing the second side wall to release the front lid to insert the cord into the cavity and each of the cord covers having a predetermined length, the first edge and the second edge being connected with a curved center edge, the outer side wall being parallel to the first edge of the first and second inner side walls, a first rib extends along a portion of the first inner side wall, a second rib extends along the first inner side wall a second end, a third rib extends along portion a porting of the second inner side wall from a first end, a fourth rib extends along portion of second inner side wall, a fifth rib extends along the outer side wall from a first end and a sixth rib extends from the outer side wall from a second end, the first and second ribs being received in an indentation in the first and second side wall of the first cord cover and the third and fourth ribs being received in an indentation in the first and second side wall of the second cord cover, the fifth and sixth ribs being received in an indentation in the first and second side wall of the third cord cover.”
Therefore, claim 17 is allowed.

Claims 2-10, 12, 14, and 16 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 11, 13, 15, and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847